DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
	Acknowledgment and entry of the Amendment submitted on 4/27/21 is made.  	Claims 21-26 and 29 are currently under examination.
	Claims 1-20 remain withdrawn for being drawn to a non-elected invention.
	All prior rejections are withdrawn due to the new grounds of rejection set forth below which were necessitated by the amendments to the claims.

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



2.	Claims 21-26 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lourenco et al (Microbes and Infection. 2006. 8: 12441251) and Beghetto et al (The J. Infect. Dis. 2005. 191: 637-645).
.

	Instant claim 21 has been amended to recite:
(Currently amended) An in vitro method of eliciting a T cell response in a T cell from a subject, wherein the subject has not been immunized against Toxoplasma gondii, the method comprising:
the T cells of the subject with a composition comprising an isolated Toxoplasma gondii antigen selected from the group consisting of:
a.    isolated and purified MIC1 or MIC4,
b.    truncated MIC1 or MIC4,
c.    extended MIC1 or MIC4,
d.    a fusion protein of any of MIC1 or MIC4 with a moiety that enhances or
facilitates purification, recombinant production, or immune cell stimulation,
and
e.    combinations thereof, -and detecting or quantifying release of a cytokine.

	Lourenco et al teach that host cell invasion by Toxoplasma gondii is tightly coupled to the apical release of micronemal proteins (MIC).  The reference teaches that T.gondii rapidly induces a strong T1-type response, characterized by the production of proinflammatory cytokines a high activation of T cells (see page 1244, column 2).  It is taught that control of the infection by T.gondii and resistance to this parasite are critically dependent on the IFN-γ produced by the natural killer, CD4+ and CD8+ cells during both the acute and chronic phase of the infection.  The inventors evaluated the protective effect encountered in C57BL/6 mice immunized subcutaneously with MIC1and MIC4 purified from soluble tachyzoite antigens by affinity to immobilized lactose.  The immunized mice presented high serum levels of IgG1 and IgG2b specific . Lourenco et al specifically recite that spleen cells were cultured under stimulation with MIC1/4 (in vitro contact) or medium alone, e.g., contact of T cells.  The reference teaches that this high production of IFN-gamma response to immunization is an important finding because this cytokine confers host resistance to T.gondii, as demonstrated by the extreme susceptibility of IFN-g-deficient mice to infection by this parasite. Although the reference does not specifically use the verbiage ‘contacting a Toxoplasma gondii-derived antigen composition with T cells of the subject’, elayed type hypersensitivity response is a common immune response that occurs through direct action of sensitized T cells when stimulated by contact with antigen. It is referred to as a delayed response in that it will usually require 12–24 hours at a minimum for signs of inflammation to occur locally.  This response was detected by Lourenco.  t is noted that Lourenco et al states in the “Discussion’ that because complexes of microneme proteins were described to induce a synergistic effect both on adhesion to host cells and on T. gondii virulence, they  decided  to  work  with  the  association  of  MIC1  andMIC4 (MIC1/4) instead of using the isolated proteins. Microneme proteins contain domains that confer adhesive properties to them and several studies have shown that MICs are used for host cell recognition, binding, and motility of api-complexan parasites.  They recite that MIC3 was described to elicit a strong specific immune response that is able to provide protection against infection by T.gondii and that, recently, a combination of the antigenic regions of Toxoplasma gondii MIC2,MIC3,  MIC4, and M2AP was described  to induce  protective inmmunity against oral infection with parasite cysts.

	Beghetto et al discloses antigenic regions of Toxoplasma gondii microneme proteins, and teaches that DNA encoding for MIC3 and MIC4 antigen fragments are subcloned into a mammalian expression vector and used to immunize the mice such that an antibody response is induced (see page 642).  Beghetto discloses antigenic regions of Toxoplasma gondii mi crone me proteins, and teaches that DNA encoding for peripheral blood mononuclear cells (PBMCs) are incubated in the presence of recombinant antigens, MIC3, MIC4 and that the recognition of MIC3, MIC4 antigen fragments by PBMCs results in induction of PBMC proliferation (see page 638, Proliferation assays pages 641-642, Proliferative response of PBMCs from infected individuals to microneme antigens and figure 2).  
	The prior art references do not specifically recite “an in vitro method of eliciting an T cell response in a T cell from subject wherein the subject has not been immunized against T.gondii”.  However, considering that it is widely known in the art that T cells are in the peripheral blood mononuclear cells and spleen cells, the immune responses would be expected to be the same.  Additionally, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made that the immune response detection could also entail detecting or quantifying the release of a cytokine and/or interferon-gamma because control of the infection by T.gondii and resistance to this parasite are critically dependent on the IFN-γ produced by the natural killer, CD4+ and CD8+ cells during both the acute and chronic phase of the infection.  The claims have been amended to recite that the subject has not been previously immunized against T.gondii prior to having their T cells contacted with any one of the compositions set forth in instant claim 21.  This does not appear to be a novel or unobvious step as the prior art references already teach cell assays with in vitro stimulation of a subject’s T cells and spleen cells were cultured under stimulation with MIC1/4 (in vitro contact) or medium alone, e.g., contact of T cells.  The reference teaches that this high production of IFN-gamma response to immunization is an important finding because this cytokine confers host resistance to T.gondii, as demonstrated by the extreme susceptibility of IFN-g-deficient mice to infection by this parasite.  Part e. of claim 21 recites any ‘combinations thereof’ which allow for inclusion of MIC1 and MIC 4, truncated, extended or fused.  It is noted that MIC 1 and MIC 4 were extremely well known proteins, in different forms as well and commonly used in the art in vaccine and immune compositions as well as in diagnostics.

Relevant prior art, not presently made of record:



TITLE:                Toxoplasma gondii detection kit comprises
                      Toxoplasma gondii antigens, IFN-gamma capture
                      antibody, IFN-gamma standard, and biotin-labeled
                      IFN-gamma detection antibody 
DERWENT CLASS:        B04; D16; J04; S03
INVENTOR:             LIU X; SUO X; YIN Q
PATENT ASSIGNEE:      (UCAG-C) UNIV CHINA AGRICULTURAL
COUNTRY COUNT:        1
                        
PATENT INFO ABBR.:
                        
      PATENT NO      KIND DATE     WEEK     LA  PG          MAIN IPC
      -----------------------------------------------------------------
      CN 104897891    A  20150909 (201614)* ZH  14[3]     
                        
APPLICATION DETAILS:
                        
      PATENT NO      KIND                  APPLICATION    DATE
      ------------------------------------------------------------------
      CN 104897891 A                       CN 2014-10081706 20140306
                                        
PRIORITY APPLN. INFO: CN 2014-10081706     20140306
AB   CN 104897891 A   UPAB: 20160225
      NOVELTY - Toxoplasma gondii detection kit comprises Toxoplasma
     gondii antigens, IFN-gamma capture antibody, IFN-gamma standard, and
     biotin-labeled IFN-gamma detection antibody.
            DETAILED DESCRIPTION - An INDEPENDENT CLAIM is included for
     application of detection kit comprising taking sterile animal or human
     anticoagulant; diluting whole blood on cell culture plate; isolating
     Toxoplasma gondii antigen from animal or human peripheral blood cells
     to obtain specific T cells release IFN-gamma; collecting cell culture
     supernatant; performing ELISA quantification of IFN-gamma detected sample;
     and comparing IFN-gamma ratio difference according to set of stimulus
     level of IFN-gamma, and determining whether animal or human is infected
     with Toxoplasma gondii.
            USE - Toxoplasma gondii detection kit.
            ADVANTAGE - The detection kit has high sensitivity and specificity,
     which overcomes test kit common detection rate difference and misdiagnosed
     shortcomings.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.



/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        6/1/21